Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/20 and 12/22/21 were filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claims 21 and 32 are objected to because of the following informalities: it appears in claim 21, line 5 and claim 32, line 5, the word “a” before “microstructure stalk” should be change to – said – or – the –. Note that claim 21 recites “a microstructure stalk” in line 3, and claim 32 also recites “a microstructure stalk” in line 3. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26 and 36 recite “respective longitudinal axes of each of said plurality of microstructure is oriented substantially along the same direction with respect to a plane of said backing layer” and both claims 27 and 37 further recite “said same direction is substantially normal to said plane of said backing layer.” 
The provided Figs. 2A, 2B, 2C, 9A and 9B show that “respective longitudinal axes of each of said plurality of microstructure is oriented substantially along the same direction,” but “said same direction” is substantially not normal to “said plane of said backing layer (202, 910).”  It appears that the recitation of claims 27 or 37 is incorrect and confusing and not clearly understood as to whether “said same direction” is substantially normal to “said plane of said backing layer (202, 910).”   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 22, 24-29, 32, 33, 35-39, as best understood, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sitti et al. (8,206,631) (see IDS). 
RE claims 21 and 32, Sitti et al. (8,206,631) discloses a system for manipulating an object (see Figs. 1-32), comprising: providing a backing layer (20 of Figs. 3a) (See Exhibit A); a plurality of microstructure stalks (22, 22) (See Figs. 3a-d, 2; Col. 10, lines 12-32, and Col. 12, lines 4-18) coupled to said backing layer, and a polymer layer (40) (see Figs. 3a-3d; Col. 11, lines 38-51) being disposed at a tip of a microstructure stalk of said plurality of microstructure stalks, wherein a longitudinal axis of said polymer layer is different from a longitudinal axis of said microstructure stalk (see Figs. 2 and 3d) and contacting a surface of said object with said polymer layer to engage said object (see Col. 11, lines 52-67). Note that Sitti et al. dry adhesives (8,206,631) also teaches the microstructure stalk comprises material doped with a conductive additive, or an anti-static such as  carbon nanotubes (see Col. 5, lines 20-29). 		Exhibit A 
      
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



RE claims 24, 25, and 35, Figs. 2, 3d, 15c, 15d, and 17a of Sitti et al. dry adhesives (8,206,631) provide said conductive additive protrudes from an outer surface of said microstructure stalk as asperities.
RE claims 26 and 36, Figs. 2, 3d, 15c, 15d, and 17a of Sitti et al. dry adhesives (8,206,631) also show that respective longitudinal axes of each of said plurality of microstructure is oriented substantially along the same direction with respect to a plane of said backing layer.
RE claims 27 and 37, Fig. 25e of Sitti et al. dry adhesives (8,206,631) substantially shows that said same direction is normal to said plane of said backing layer (see Col. 1, lines 6-26). 
RE claims 28 and 38, Figs. 2, 3d, 15c, 15d, and 17a of Sitti et al. dry adhesives (8,206,631) also teach that said same direction is not normal to said plane of said backing layer (20).
RE claims 29 and 39, Figs. 2, 3d, 15c, 15d, and 17a of Sitti et al. dry adhesives (8,206,631) substantially show that said longitudinal axis of said polymer layer is substantially parallel to a plane of said backing layer.
  				Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 23 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sitti et al. (8,206,631) in view of Krahn et al. (9,505,955).  
Sitti et al. dry adhesives (8,206,631), as presented above, does not specifically show said conductive additive comprises carbon black. However, Krahn et al. dry adhesive (9,505,955) teaches conductive materials such as polymer, carbon black (Fig. 10), carbon nanotubes (see Col. 5, lines 30-45). Thus, it would have been obvious to those skilled in the gripping and adhesive technology to provide carbon black on the Sitti et al. dry adhesives (8,206,631) as taught by Krahn et al. (9,505,955) to provide as efficient conductive materials to a user.  

Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Sitti et al. (8,206,631). 
Sitti et al. dry adhesives (8,206,631), as presented above, that said microstructure stalk is about 100 micro-meter in length (See Col. 12, lines 7-13), but does not specifically show that said microstructure stalk is about 60 micro-meter in length. However, it would have  been obvious to those skilled in the gripping and adhesive technology to optimize the preferred length of said microstructure stalk (22) of Sitti et al. dry adhesives (8,206,631) to provide the target adhesive to a user. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Sitti et al. (8,206,631) in view of Prahlad et al. (US 2016/0318190). 
. 

Claims 21-30 and 32-40, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Sitti et al. (8,206,631) in view of Krahn et al. (9,505,955).  
RE claims 21 and 32, Sitti et al. (8,206,631) discloses a system for manipulating an object (see Figs. 1-32), comprising: providing a backing layer (20 of Figs. 3a) (See Exhibit A); a plurality of microstructure stalks (22, 22) (See Figs. 3a-d, 2; Col. 10, lines 12-32, and Col. 12, lines 4-18) coupled to said backing layer, and a polymer layer (40) (see Figs. 3a-3d; Col. 11, lines 38-51) being disposed at a tip of a microstructure stalk of said plurality of microstructure stalks, wherein a longitudinal axis of said polymer layer is different from a longitudinal axis of said microstructure stalk (see Figs. 2 and 3d) and contacting a surface of said object with said polymer layer to engage said object (see Col. 11, lines 52-67). 
If Sitti et al. dry adhesives (8,206,631) does not teach the microstructure stalk comprises material doped with a conductive additive, but Krahn et al. dry adhesive (9,505,955) teaches conductive materials such as polymer, carbon black (Fig. 10), carbon nanotubes (see Col. 5, lines 30-45). Thus, it would have been obvious to those skilled in the gripping and adhesive technology to provide a conductive additive such as carbon black (Fig. 10) or carbon nanotubes on the microstructure stalk (22) of the Sitti et al. dry 
Exhibit A 
      
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

RE claims 22 and 33, Sitti et al. dry adhesives (8,206,631) teaches said conductive additive comprises a carbon nanotube (see Col. 5, lines 20-29).
RE claims 23 and 34, Krahn et al. dry adhesive (9,505,955) teaches conductive materials such as polymer, carbon black (Fig. 10), carbon nanotubes (see Col. 5, lines 30-45).
RE claims 24, 25, and 35, Figs. 2, 3d, 15c, 15d, and 17a of Sitti et al. dry adhesives (8,206,631) provide said conductive additive protrudes from an outer surface of said microstructure stalk as asperities. 
RE claims 26 and 36, Figs. 2, 3d, 15c, 15d, and 17a of Sitti et al. dry adhesives (8,206,631) also show that respective longitudinal axes of each of said plurality of microstructure is oriented substantially along the same direction with respect to a plane of said backing layer.

RE claims 28 and 38, Figs. 2, 3d, 15c, 15d, and 17a of Sitti et al. dry adhesives (8,206,631) also teach that said same direction is not normal to said plane of said backing layer (20).
RE claims 29 and 39, Figs. 2, 3d, 15c, 15d, and 17a of Sitti et al. dry adhesives (8,206,631) substantially show that said longitudinal axis of said polymer layer is substantially parallel to a plane of said backing layer.
RE claims 30 and 40, Sitti et al. dry adhesives (8,206,631), as presented above, that said microstructure stalk is about 100 micro-meter in length (See Col. 12, lines 7-13), but does not specifically show that said microstructure stalk is about 60 micro-meter in length. However, it would have  been obvious to those skilled in the gripping and adhesive technology to optimize the preferred length of said microstructure stalk (22) of Sitti et al. dry adhesives (8,206,631) to provide the target adhesive to a user. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Sitti et al. (8,206,631) and Krahn et al. (9,505,955) and further in view of Prahlad et al. (US 2016/0318190). 
Sitti et al. dry adhesives (8,206,631), as presented above, does not specifically show a printed circuit board coupled to said backing layer. However, Fig. 14 of Prahlad et al. (US 2016/0318190) discloses an electro-adhesive gripping system having a conductive film on a printed circuit board (see paragraphs [0242-0265]). Thus, it would have been obvious to those skilled in the gripping and adhesive technology to provide show a printed circuit board on the backing layer (20) of the Sitti et al. dry adhesives (8,206,631) . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Parness et al. (US 2014/0227473) (see IDS) discloses an adhesive microstructure based on van der Waals adhesive forces.
Majidi; Carmel teaches fabricated microstructure.
Fearing; Ronald S. discloses an adhesive microstructure.
Pesika; Noshir provides Gecko-inspired adhesives.
Del Campo Becares; Aranzazu shows a structure surface with an adjustable adhesion.
Suito; Yoshikatsu shows different adhesive layers.
Frumkin; Ted Greg Lee provides a Gecko Frame.
Hawkes; Elliot W. teaches adjustable adhesive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00 AM-4:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/PAUL T CHIN/Primary Examiner, Art Unit 3651